UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Date of Report: April 18, 2014 (Date of earliest event reported) OakValley Bancorp (Exact name of registrant as specified in its charter) CA (State or other jurisdiction of incorporation) 001-34142 (Commission File Number) 26-2326676 (IRS Employer Identification Number) 125 N. Third Ave.Oakdale, CA (Address of principal executive offices) (Zip Code) (209) 848-2265 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On May 20, 2014, Oak Valley Bancorp issued a press release to report that it inadvertently failed to timely file a Form 8-K for the press release dated April 18, 2014 related to its operating results for the quarter ended March 31, 2014. There are no revisions to the operating results for the quarter ended March 31, 2014 that were presented in the press release dated April 18, 2014. The information in this Current Report on Form 8-K, including the exhibit, is furnished pursuant to Item 2.02 and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities under that Section. Furthermore, the information in this Current Report on Form 8-K, including the exhibit, shall not be deemed to be incorporated by reference into any filing of Oak Valley Bancorp under the Securities Act of 1933. Item 9.01. Financial Statements and Exhibits (a) Financial statements: None (b) Pro forma financial information: None (c) Shell company transactions: None (d) Exhibits 99.1 Oak Valley Bancorp May 20, 2014 press release. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 21, 2014 OAK VALLEY BANCORP By: /s/Richard A. McCarty Richard A. McCarty Executive Vice President and Chief Financial Officer (Principal Financial Officer and duly authorized signatory) Exhibit Index Exhibit No. Description Oak Valley Bancorp May 20, 2014 press release as amended by this Form 8-K
